Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered July 29, 1987, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea of guilty was coerced is unpreserved for appellate review and in any event is refuted by the record (see, People v Mattocks, 100 AD2d 944; see also, People v Corwise, 120 AD2d 604). To the extent that the defendant separately claims that his right to a speedy trial was violated, and to the extent that such a claim might otherwise survive his guilty plea (see, People v Friscia, 51 NY2d 845; People v Walker, 109 AD2d 858; see also, People v Blakely, 34 NY2d 311; People v Thomas, 74 AD2d 317, affd 53 NY2d 338), we note that the defendant made no motion to dismiss the indictment on speedy trial grounds. The issue is therefore unpreserved for appellate review (see, People v Thomas, supra, at 321). Finally, the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed and we discern no basis for disturbing that sentence (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Hooper and Harwood, JJ., concur.